                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JOSEPH CUNNINGHAM,                        :
          Plaintiff,                      :
                                          :
            v.                            :                 No. 5:20-cv-01429
                                          :
ALBRIGHT COLLEGE, JACQUELYN FETROW, :
KAREN CAMPBELL and MARY MCGEE,             :
            Defendants.                    :
__________________________________________

                                           ORDER

       AND NOW, this 27th day of May 2020, upon consideration of Plaintiff’s Amended
Complaint, ECF No. 20, Defendants’ partial Motion to Dismiss the Amended Complaint for
Failure to State a Claim, ECF No. 23, in the absence of any response from Plaintiff, and for the
reasons set forth in the Court’s Opinion issued this date, IT IS HEREBY ORDERED THAT:
1.     Defendants’ partial motion to dismiss, ECF No. 23, is GRANTED as follows:
       A.      The Title VII claim, Count IV, and ADEA claims, Counts I and V, are dismissed
       with prejudice as untimely.
       B.      The Equal Pay Act claim, Count III, to the extent it seeks to recover for
       paychecks issued prior to February 28, 2018, is dismissed with prejudice as untimely.
       The Equal Pay Act claim may proceed against Albright College to the extent it seeks to
       recover for disparate paychecks issued on or after February 28, 2018.
       C.      Counts II, VI, and VII are dismissed with prejudice as to all Defendants for failure
       to state a claim.
2.     Defendants JACQUELYN FETROW, KAREN CAMPBELL and MARY MCGEE, only,
are DISMISSED from this action.


                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr.__________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge

                                                1
                                             052721
